DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2018 and 02/21/2019 have been considered by the examiner.
Election /Restrictions
Applicant's election of Species FIG. 2, claims 1-13 and 15-20 in the reply filed on 02/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01(a)).
Claim Objections
Claim 1 is objected to because of the following informalities:  The fourth paragraph line 1 contains a typo, “lad” should be –land–.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7-8, 11-12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bode et al. (US 2018/0250989 A1), in view of Kuwayama et al. (US 2014/0209228 A1).
Claim Interpretation: The limitation “a tread portion whose position when mounted on a vehicle is specified, wherein the tread portion has an outer tread edge and an inner tread edge respectively located, when the tire is mounted on a vehicle, on an outer side and an inner side of the vehicle” is considered intended use as the limitation does not provide structure which would delineate a tire inside from a tire outside.
Figures: 
Regarding claim 1, Bode teaches a tire having an asymmetric tire is advantageous for providing dynamic load transfer in cornering conditions. The tire includes a tread pattern having as depicted below: an outer and inner tread edge, four circumferential land portions 401, 501, 502 and 402, which are delimited by a plurality of grooves 110, 120 and 130 that extend continuously in a tire circumferential direction. The land portion 402 encompasses an outer shoulder land region to include the outer tread edge, land portion 401 encompasses an inner shoulder land region to include the inner tread edge, land portion 502 encompasses an outer middle land region adjacent to the outer shoulder land region and land portion 501 encompasses an inner middle land region adjacent to the inner shoulder land region; wherein both the outer and inner shoulder land regions further comprise a plurality of lateral grooves which extend from the respective tread edges inwardly in a tire axial direction to terminate within the respective land portions 401 and 402. The tread pattern is further configured such that the inner shoulder land region 401 has a larger number of lateral grooves 7 than the outer shoulder land region 6 and both the inner/outer middle land regions 501/502 respectively have a plurality of sipes – (construed as middle sipes), which extend in the tire axial direction from a side which is open on the inner tread edge towards the outer tread edge to terminate within the respective land portions.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Bode does not explicitly disclose the tire is a pneumatic radial tire having the structure of a carcass and belt layer. However, the aforementioned claim elements are very well-known in the art being fundamental to modern tire design. And one of ordinary skill in the art being familiar with these structures would readily include such structures without reserve. However, in the interest of compact prosecution, OFFICIAL NOTICE will not be taken and the claimed conventionally known prior art tire structure of a pneumatic tire having a carcass and belt layer is provided.
Kuwayama teaches a pneumatic radial tire for a passenger vehicle, see Abstract - (corresponds to a pneumatic radial tire for a passenger car). The tire is configured to have a carcass 2 formed of radial cords and a belt 3 formed of a plurality of layers, where two are depicted in Fig. 16, a tread rubber depicted in Fig. 16 but not annotated, where the plurality of belt layers are radially outside of the carcass, see, [0130], [0066] and Fig. 16 - (corresponds to a carcass with a radial structure, a belt layer arranged on an  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tire of Bode to be a pneumatic radial tire having the structure of a carcass and belt layer, the belt layer being formed of at least two belt plies as taught by Kuwayama as such tire configurations are very well-known in the art and Kuwayama further discloses belts provide a means for ensuring a durable tire with high internal pressure, see [0123]. 
Regarding claims 2, 19, modified Bode discloses the inner shoulder land region 401 has a larger number of lateral grooves 7 than the outer shoulder land region 6, having a range of 1.16 which meets the claimed range of 1.10 – 1.30. It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”, see MPEP § 2144.05(I); and further discloses the number of the middle sipes provided in the inner middle land region 4 is larger than number of the middle sipes provided in the outer middle land region 2.
Regarding claims 7-8, modified Bode discloses the number of the middle sipes provided in the inner middle land region 4 is larger than number of the middle sipes provided in the outer middle land region 2. And while modified Bode discloses the middle sipes of the inner middle land 
Regarding claims 11-12, modified Bode discloses the width in the tire axial direction of the outer shoulder land region is larger than the width in the tire axial direction of the inner shoulder land region. And as previously discussed, modified Bode discloses the in cornering conditions the outer part of tread gets a higher load than the inside of the read. Therefore, it is advantageous and much more effective to provide a stiff outside area of a tread. Thus, while modified Bode does not explicitly disclose the claimed width of the outer shoulder land region is less than 1.20 times the width of the inner shoulder land region. It is considered to be well within the skill 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer/inner shoulder land portions of modified Bode such that the width of the outer shoulder land region is less than 1.20 times the width of the inner shoulder land region, as reasonably suggested by modified Bode as this predictably provides a more stiff outer shoulder land portion which is suitable for improving cornering of the tire as disclosed by modified Bode.
Claims 3, 15, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bode et al. (US 2018/0250989 A1), in view of Kuwayama et al. (US 2014/0209228 A1) as applied to claims 1-2 above, and further in view of Numata (US 2011/0041973 A1).
Regarding claims 3, 15
Numata discloses a tread pattern which includes the use of shoulder axial grooves 10 – (construed as shoulder lateral grooves), wherein a pitch number of the grooves 10 is set to have a range of from 55 to 85. Numata discloses such a range for the shoulder axial grooves provides a balance between grip performance and noise generation, see [0071]. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of outer shoulder lateral grooves of the tire of modified Bode to be in a range of from 55 to 85 as taught by Numata to provide the tire with a means for obtaining a balance between grip performance and noise generation as disclosed by Numata.
Regarding claims 17, 20, while modified Bode discloses the inner middle land portion includes the use middle sipes being configured such that the middle sipes include first middle sipes and second middle sipes each having a smaller length in the tire axial direction than that of each of the first middle sipes, and the number of the middle sipes provided in the inner middle land region is larger than number of the middle sipes provided in the outer middle land region, see depiction above; it does not explicitly disclose the outer middle land portion is configured similarly as the inner middle land portion. However, it is well-known in the art that one-end open sipes provide a means for improving traction while maintaining a desired rigidity of a land portion. And as Bode provides such a sipe arrangement on its inner middle 
Mita discloses a tread pattern suitable for providing a high level of both steering stability performance on dry road surfaces and steering stability performance on wet road surfaces, see [0008]. The tread pattern is configured such that inclined grooves 3 are disposed on middle land portions, being one end open grooves that extend from main grooves on the vehicle inner side toward the vehicle outer side and terminate within the middle land portions. And discloses such an arrangement improves steering stability on wet surfaces, see FIG. 1 and [0034].
Kamigori discloses a tread pattern suitable for cornering performance in dry road surface conditions and the drainage performance in wet road surface conditions can be improved, see [0004]. The tread pattern is configured such that middle land portion 12 is provided with a plurality of slots 31, 32 that extend from main grooves on the vehicle inner side toward the vehicle outer side and terminate within the middle land portions. The plurality of slots are further configured such that middle slots 32 has an axial length shorter than that of the middle slots 31. And discloses such an arrangement improves steering stability on wet surfaces, see FIG. 1, [0052] and [0071].
It is emphasized that modified Bode, Mita and Kamigori suggests the use of providing middle land portions with a plurality of differently sized 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer middle land portion of the tire of modified Bode to have the claimed plurality of middle sipes as reasonably suggested by Mita and Kamigori to provide the tire with a means for improving steering stability in both wet and dry road conditions.
Claims 4-6, 13, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bode et al. (US 2018/0250989 A1), in view of Kuwayama et al. (US 2010/0209228 A1) as applied to claims 1-2 above, in view of Mita (US 2010/0212792 A1), in view of Kamigori (US 2015/0273948 A1).
Regarding claims 4-6, 13, 16, 18, while modified Bode discloses the inner middle land portion includes the use middle sipes being configured such that the middle sipes include first middle sipes and second middle sipes each having a smaller length in the tire axial direction than that of each of 
Mita discloses a tread pattern suitable for providing a high level of both steering stability performance on dry road surfaces and steering stability performance on wet road surfaces, see [0008]. The tread pattern is configured such that inclined grooves 3 are disposed on middle land portions, being one end open grooves that extend from main grooves on the vehicle inner side toward the vehicle outer side and terminate within the middle land portions and wherein the middle land portion sipes are curved in the claimed manner. And discloses such an arrangement improves steering stability on wet surfaces, see FIG. 1 and [0034].
Kamigori discloses a tread pattern suitable for cornering performance in dry road surface conditions and the drainage performance in wet road surface conditions can be improved, see [0004]. The tread pattern is 
It is emphasized that modified Bode, Mita and Kamigori suggests the use of providing middle land portions with a plurality of differently sized convexly curved voids and it is well taken that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. In this case, one of ordinary skill in the art would readily provide the outer middle land portion with the claimed plurality of middle sipes to include having second middle sipes have a range of from 0.65 – 0.85 times the length of the first middle sipes; as this arrangement is suggestive of providing improved steering stability/cornering in both dry and wet road conditions.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer middle land portion of the tire of modified Bode to have a plurality of sipes being configured such that second middle sipes have a range of from .
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bode et al. (US 2018/0250989 A1), in view of Kuwayama et al. (US 2014/0209228 A1) as applied to claim 1 above, and further in view of Oba (US 2016/0144668 A1).
Regarding claims 9-10, modified Bode does not explicitly disclose the tread pattern includes the use of circumferentially extending outer/inner shoulder narrow grooves.
Oba discloses a tread pattern suitable for providing improved on-snow performance, while maintain steering stability on dry road surfaces, see [0007]. The tread pattern is configured to have a pair of shoulder land portions 6 comprise shoulder sub grooves 20 which extend continuously in the tire circumferential direction, see FIG. 1 and [0067]. Oda discloses such an arrangement provides a means to maintain steering stability on dry road surfaces, while maintaining the rigidity of the shoulder land portions, see [0068].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer/inner shoulder land portions of the tire of modified Bode to have .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749